—Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Posner, J.), imposed July 22, 1982, upon his conviction of attempted criminal possession of stolen property in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of IV2 years to 3 years.
Sentence affirmed.
The People have sustained their burden of proving, beyond a reasonable doubt, that defendant was previously convicted of the felony upon which his adjudication as a predicate felon is based (CPL 400.21; cf. People v Allah, 66 AD2d 665). Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.